Exhibit 10.2

DIRECTOR COMPENSATION PROGRAM UNDER THE

INTERMEC, INC.

2008 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(For Non-Employee Directors)

This Restricted Stock Unit Agreement (this “Agreement”) is made as of [DATE],
between Intermec, Inc., a Delaware corporation (the “Company”), and [NAME] (the
“Participant” or “you”) pursuant to the terms of the Director Compensation
Program (the “Program”) under the Company’s 2008 Omnibus Incentive Plan, as
amended and restated effective May 25, 2011 (the “Plan”).

WHEREAS, the Company desires to award you Restricted Stock Units (as that term
is defined in the Plan) in accordance with the terms and conditions of the Plan,
the Program and this Agreement.

NOW, THEREFORE, in consideration of the premises, the mutual covenants
hereinafter set forth, and other good and valuable consideration, the Company
and you hereby agree as follows:

1. Award. The Company hereby grants you an Award of [NUMBER] Restricted Stock
Units (“RSUs”) comprising the right to receive shares of Common Stock, par value
$.01 per share, of the Company (the “Common Stock”) on the terms and conditions
hereinafter set forth (the “Awarded Shares”), such number of Awarded Shares to
be subject to adjustment as provided in Section 14.1 of the Plan. You shall have
no obligation to pay the Company additional consideration for the Awarded
Shares. The Grant Date for the RSUs is [DATE].

The Plan and the Program, copies of which have been made available to you, are
incorporated herein by reference and are made part of this Agreement as if fully
set forth herein. By accepting the Award, you also acknowledge receipt of the
Plan, the Program and the plan summary for the Plan (including the supplement
thereto with respect to the Program). You are encouraged to review the Company’s
most recent annual report and proxy statement, which may be found at
www.intermec.com.

Capitalized terms used in this Agreement that are not defined herein shall have
the meanings assigned to such terms in the Plan or the Program, as applicable,
it being understood that the terms “Restricted Stock Units” and “RSUs” shall
mean and refer to the right to receive only the Awarded Shares. This Agreement
is subject to, and the Company and you agree to be bound by, all of the terms
and conditions of the Plan and the Program as the same exist at the time this
Agreement became effective. The Plan and the Program shall control in the event
there is any express conflict between such documents and the terms hereof and
with respect to such matters as are not expressly covered in this Agreement. The
Company hereby reserves the right to alter, amend, modify, restate, suspend or
terminate the Plan, the Program and this Agreement in accordance with Section 16
of the Plan, but, subject to the terms of the Plan, no such subsequent
amendment, modification, restatement, suspension or termination of the Plan, the
Program or this Agreement shall adversely affect in any material way your rights
under this Agreement without your written consent. This Agreement shall be
subject, without further action by the Company or you, to such amendment,
modification or restatement.

 

       Page 1 of 4  



--------------------------------------------------------------------------------

2. Restriction Period; RSU Settlement.

(a) Restriction Period. Subject to the provisions of this Agreement, there shall
be a period of restriction (the “Restriction Period”) for the RSUs beginning on
the Grant Date and ending as to 25% of the RSUs on the first day of the calendar
quarter of the Company that begins after the Grant Date and as to an additional
25% of the RSUs on the first day of each of the three calendar quarters
thereafter, subject to adjustment for fractional shares (each such date, a
“Vesting Date”). In accordance with the foregoing, the RSUs shall vest as
follows:

 

Vesting Date   

Number of RSUs Vested (and no longer

subject to Restriction Period)

[                                         ]    [                           
             ] [                                         ]   
[                                         ] [                           
             ]    [                                         ]
[                                         ]    [                           
             ]

Except as otherwise provided herein, all RSUs remaining subject to the
Restriction Period on the date of your Termination of Service as a Director for
any reason shall be forfeited by you and your right to acquire any shares
thereunder shall immediately terminate. In the event of your Termination of
Service as a Director by reason of death or a Change of Control, the Restriction
Period shall lapse and all then unvested RSUs shall become fully vested.

(b) RSU Settlement. Following completion or lapse of the Restriction Period, as
applicable, vested RSUs will be settled in shares of Common Stock upon the
earlier to occur of the following (each, a “Settlement Date”): (i) the one-year
anniversary of the Grant Date (provided that if such date is not a business
date, the Settlement Date will be the immediately preceding business date) and
(ii) a Change of Control of the Company, provided such Change of Control also
constitutes a “change in control” event within the meaning of Section 409A of
the Code. Notwithstanding the foregoing, if and to the extent permitted by the
Committee, you have made a valid and timely election to defer settlement of such
shares under the Company’s Director Deferred Compensation Plan (the “Director
Deferred Compensation Plan”), such shares will be issuable in accordance with,
and otherwise subject to, the terms and conditions of the Director Deferred
Compensation Plan.

In the event a Change of Control is not a “change in control” event within the
meaning of Section 409A of the Code, RSUs that are outstanding immediately prior
to the effective date of the Change of Control will remain an outstanding
obligation of the Company or the Successor Company, as the case may be, and will
be converted into a contractual right to receive a cash payment (a “Cash Payment
Right”) in an amount equal to the Fair Market Value of the shares of Common
Stock subject to the RSUs on the effective date of the Change of Control. After
such conversion, no interest or dividend equivalents will be accrued, credited
or paid with respect to a Cash Payment Right. The Cash Payment Right will be
paid in accordance with the same schedule set forth in this Paragraph 2(b) with
respect to settlement of vested RSUs and the other terms and conditions of this
Agreement, the Plan and the Program.

3. Acceptance of Award. This Award is subject to your timely acceptance. It is
your sole responsibility to take appropriate actions as indicated herein to
accept the Award.

 

       Page 2 of 4   



--------------------------------------------------------------------------------

4. Nontransferability. Until the Settlement Date, you shall not be permitted to
sell, assign, transfer, pledge, or otherwise encumber the RSUs or the Awarded
Shares.

5. Form and Timing of Payment. The Company will direct its transfer agent to
issue to you within thirty (30) days after the Settlement Date, in
uncertificated form, the number of unrestricted shares of Common Stock equal to
the number of RSUs as to which the Restriction Period has ended or lapsed,
without a prior forfeiture of such RSUs, subject to the terms of any deferral
election under the Director Deferred Compensation Plan with respect to the RSUs.

6. Rights as a Stockholder. Except as otherwise provided in this Agreement, the
Plan or the Program, you shall not have any rights of a stockholder with respect
to the RSUs or, prior to the Settlement Date, the Awarded Shares.

7. Clawback Policy. The RSUs and any shares of Common Stock issued thereunder
shall be subject to potential cancellation, rescission, payback, recoupment or
other action in accordance with the terms of the Company’s clawback policy (the
“Policy”), as then in effect and as it may be amended from time to time, to the
extent the Policy applies to the RSUs and any shares of Common Stock issued
thereunder (including a Policy implemented or amendments made thereto after the
Grant Date for the RSUs). By accepting the Award, you agree to execute any
additional documents to effect the Company’s application, implementation and
enforcement of such Policy with respect to the RSUs and any shares of Common
Stock issued thereunder.

8. Independent Tax Advice; Withholding Taxes.

(a) You should obtain independent tax advice with respect to the tax effects to
you of the grant of the RSUs, the issuance of any shares of Common Stock
thereunder or any election to defer Awarded Shares under the Director Deferred
Compensation Plan.

(b) You acknowledge and understand that you are ultimately liable and
responsible for all withholding taxes legally due by you in connection with this
Award and that the Company (i) makes no representations or undertakings
regarding the treatment of any withholding taxes in connection with any aspect
of the RSUs, including the grant of the RSUs, the lapse of all or a portion of
the Restriction Period or other vesting of the RSUs, the issuance or subsequent
sale of shares of Common Stock received upon settlement of the RSUs, if any, and
the receipt of any dividends or dividend equivalents; and (ii) does not commit
to structure the terms of the Award or any aspect of the Award to reduce or
eliminate your liability for withholding taxes.

9. Miscellaneous

(a) The grant of RSUs to you in any year shall give you neither any right to
similar grants in future years nor any right to be retained in the service of
the Company.

(b) Each notice relating to this Agreement shall be in writing and delivered in
person or by mail to the Company at its office, 6001 36th Avenue West, Everett,
WA 98203-1264, to the attention of the Company’s Secretary or at such other
address as the Company may specify in writing to you by a notice delivered in
accordance with this paragraph. All notices to you shall be delivered to you at
your address in the Company’s records or at such other address as you may
specify in writing to the Secretary of the Company by a notice delivered in
accordance with this Paragraph 9(b).

 

       Page 3 of 4  



--------------------------------------------------------------------------------

(c) The terms and conditions of this Agreement and the Plan and the Program,
which are incorporated by reference herein, comprise the whole terms and
conditions between you and the Company with respect to the subject matter
hereof, and shall be governed by and construed in accordance with the laws of
the State of Washington, U.S.A., without reference to principles of conflicts of
law. For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this Agreement, the parties
hereby submit to and consent to the exclusive jurisdiction of the State of
Washington, U.S.A., and agree that such litigation shall be conducted only in
the courts of Washington, U.S.A., or the federal courts for the United States
for the Western District of Washington, and no other courts where this grant is
made and/or to be performed.

(d) This Agreement shall inure to the benefit of and be binding upon each
successor of the Company and, to the extent specifically provided herein and in
the Plan and the Program, shall inure to the benefit of and shall be binding
upon your heirs, legal representatives, and successors.

(e) If any provision of this Agreement shall be determined to be invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
and enforceability of the remaining provisions of this Agreement.

(f) This Agreement may be executed in separate counterparts, each of which when
so executed and delivered will be an original, but all of which together will
constitute one and the same instrument. In pleading or proving this Agreement,
it will not be necessary to produce or account for more than one such
counterpart.

(g) The Company may, in its sole discretion, deliver any documents related to
the RSUs, or future RSUs (if any) that may be granted under the Plan or the
Program, by electronic means or request your consent to participate in the Plan
by electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

(h) Payments made pursuant to this Agreement are intended to qualify for an
exemption from or comply with Section 409A of the Code. Notwithstanding any
other provision in this Agreement, the Plan and the Program, the Company, to the
extent it deems necessary or advisable in its sole discretion, reserves the
right, but shall not be required, to unilaterally amend or modify this
Agreement, the Plan and/or the Program so that the RSUs granted to you qualify
for exemption from or comply with Section 409A; provided, however, that the
Company makes no representations that the RSUs shall be exempt from or comply
with Section 409A and makes no undertaking to preclude Section 409A from
applying to the RSUs. By accepting this Award, you shall be deemed to have
waived any claim against the Company and its affiliates with respect to any such
tax, economic and legal consequences.

IN WITNESS WHEREOF, this Agreement is executed by you and by the Company through
its duly authorized officer or officers as of the Grant Date indicated above.

 

      INTERMEC, INC.       By:  

 

      [NAME]  

 

      [TITLE]  

 

Dated:  

 

    PARTICIPANT:

IMPORTANT

PLEASE ACCEPT BY SIGNING

AND RETURNING PROMPTLY

 

                       

 

        [NAME]

 

       Page 4 of 4   